238 Md. 651 (1965)
210 A.2d 729
GREENE
v.
WARDEN OF THE MARYLAND PENITENTIARY
[App. No. 121, September Term, 1964.]
Court of Appeals of Maryland.
Decided June 8, 1965.
Before HORNEY, MARBURY, SYBERT, OPPENHEIMER and BARNES, JJ.
PER CURIAM:
Applicant was convicted in the Circuit Court for Talbot County in 1963 of breaking into a store and stealing therefrom goods of the value of $5.00 or more, and was sentenced to serve seven years in the Penitentiary. Greene did not appeal from his conviction, but in 1964, he filed a petition for relief under the Uniform Post Conviction Procedure Act, which petition was denied by Judge Keating. His application for leave to appeal does not even colorably comply with Maryland Rule BK46(b) which requires a brief statement of the reasons why the order of the lower court should be reversed or modified; and our cases make it clear that the application may be dismissed on this ground alone; Ransom v. Warden, 236 Md. 639 (1964); Dofflemeyer v. Director, 237 Md. 639 (1965); Taylor v. Warden, 238 Md. 645 (1965). Cf. Murel v. Director, 231 Md. *652 661 (1963); Mumford v. Director, 237 Md. 637 (1965), and Bowyer v. Warden, 237 Md. 644 (1965).
The only point developed at the hearing below was the claim that, since Greene was apprehended by the police with a bushel basket of the stolen goods in his possession, while still on the premises of the owner of the goods, the State must necessarily have failed to prove the "asportation" element of the crime of "stealing" (i.e., larceny). But the guilt or innocence of the crime of which a post-conviction applicant stands convicted, and the sufficiency of the evidence to sustain such conviction, are issues which we have repeatedly held are not available in a post-conviction proceeding. Fisher v. Warden, 230 Md. 612 (1962); Tyner v. Warden, 232 Md. 666 (1963); Slater v. Warden, 233 Md. 609 (1963); Duff v. Warden, 234 Md. 646, 648 (1964); State v. Brown, 235 Md. 401, 404 (1964) (Post Conviction appeal granted); Davis v. Warden, 235 Md. 637, 639 (1964); Austin v. Director, 237 Md. 314, 316 (1965).
Application denied.